DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/14/2022 has been entered. Claims 1, 2, 5-7, 9-11, 13, 14, 16, 18, 21-23 and 26 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 6/15/2022.
The specification was received on 9/14/2022. This specification is acceptable.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2022 was filed after the mailing date of the Non-Final Office Action on 6/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 13 and 16 are objected to because of the following informalities:  
Regarding claim 13, lines 4 and 6 (both instances), the limitation “the fluid” appears to be amended to recite “the liquid fluid”.

Regarding claim 16, line 11, the limitation “a fluid nozzle” appears to be amended to refer “a fluid nozzle” recited in claim 16, line 4.

Claim 16 recites the limitation “the discharge nozzle” in line 8. There is insufficient antecedent basis for this limitation in the claim. This objection appears to be resolved if the limitation “the discharge nozzle” has been amended to recite “the fluid nozzle”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cap retention feature”, “the engagement feature” in claims 1 and 16 and “a flow controller feature” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “further comprises a flow controller feature” renders the claim indefinite because the original disclosure discloses “a flow controller feature” as being element 560 (in figures 9A, 9B) or 660 (in figures 10A, 10B) whereas “an engagement feature” as recited in claim 1 is disclosed by elements 825 in figures 12A-12B, 925 in figures 13A, 13B and 1025 in figures 14A, 14B of the original disclosure. The original disclosure discloses each embodiments shown in figures 9A, 9B; 10A, 10B; 12A, 12B; 13A, 13B and 14A, 14B as being different and therefore, the original disclosure do not disclose a single embodiment disclosing all the claimed features as recited in claim 2. For examination purposes, examiner construes a single embodiment including all the claimed limitations as recited in claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over McArthur et al. (US 2013/0204130 A1) in view of Dedig et al. (US 2016/0250409 A1).
Regarding claim 1, McArthur discloses a cap 300 (figure 16) for intake and delivery of a liquid fluid (if liquid fluid is used instead of gas, then the cap is capable to deliver liquid fluid) from a syringe 320, the cap 300 comprising: 
an outer cap assembly (entire portion of element 300 excluding elements 301 and 306) comprising a fluid inlet path 302 and a fluid outlet path 304; and 
an inner cap assembly (integrated structure formed by elements 301 and 306) configured for insertion into a fluid nozzle (see “N” in figure 16 below) of the syringe 320  and to provide selective fluid communication between an interior 322 of the syringe 320 and the fluid inlet path 302 or the fluid outlet path 304 (figures 15, 16, paragraph 0062, lines 17-22, paragraph 0063, lines 18-22), 
wherein the outer cap assembly (entire portion of element 300 excluding elements 301 and 306) is slidable (element 301 and 306 are sliding relative to element 316 therefore outer cap assembly can be construed as being slidable relative to the inner cap assembly) relative to the inner cap assembly 301, 306 between a first filling position (position shown in figure 15), where the interior 322 of the syringe 320 is in fluid communication with the fluid inlet path 302, and a second delivery position (position shown in figure 16), where the interior 322 of the syringe 320 is in fluid communication with the fluid outlet path 304.
McArthur further discloses wherein the outer cap assembly has an engagement feature (see “E” in figure 16 below) but is silent regarding an engagement feature configured to engage a cap retention feature of a fluid injector, wherein an engagement surface on the cap retention feature prevents movement of the outer cap assembly in at least one of a proximal direction and a distal direction when the engagement feature is engaged with the cap retention feature. However, “a fluid injector” is not positively claimed therefore, “a cap retention feature of a fluid injector, wherein an engagement surface on the cap retention feature prevents movement of the outer cap assembly in at least one of the proximal direction and the distal direction when the engagement feature is engaged with the cap retention feature” is not positively claimed as a part of claimed invention and therefore, if the appropriate “cap retention feature of a fluid injector” is used then an engagement feature is configured to engage a cap retention feature of a fluid injector, wherein an engagement surface on the cap retention feature prevents movement of the outer cap assembly in at least one of a proximal direction and a distal direction when the engagement feature is engaged with the cap retention feature.
Additionally Dedig teaches a design of a fluid injector 10 (figure 1) comprising a cap retention feature 32 of a fluid injector, wherein an engagement surface (surface of element 32) of the cap retention feature prevents movement of a surface/feature (surface of element 30a, 30b engaging with element 32) when the engagement feature (surface of element 30a, 30b engaging with element 32) is engaged with the cap retention feature for the purpose of securely holding the syringe/structure connected to the engagement feature with respect to the fluid injector (paragraph 0032, lines 9-13).
Examiner further construes that one of ordinary skill in the art would not modify the structure or shape of McArthur instead if the syringe of McArthur is required to be inserted into a fluid injector similar to Dedig then the fluid injector will be modified to have a cap retention feature that engages at a portion indicated by “A” in figure 16 above so that when element “A” engages the cap retention feature, the cap retention feature prevents movement of the outer cap assembly in at least one of the proximal direction and the distal direction when the engagement feature is engaged with the cap retention feature.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the fluid injector when used with syringe of McArthur to incorporate an engagement feature configured to engage a cap retention feature of a fluid injector, wherein an engagement surface on the cap retention feature prevents movement of the outer cap assembly in at least one of a proximal direction and a distal direction when the engagement feature is engaged with the cap retention feature as taught by Dedig for the purpose of securely holding the syringe/structure connected to the engagement feature with respect to the fluid injector (paragraph 0032, lines 9-13).
McArthur is further silent regarding wherein when the engagement feature engages the engagement surface of the cap retention feature of the fluid injector, the outer cap assembly is slidable relative to the inner cap assembly upon distal and proximal movement of the syringe having the cap attached thereto.
However, McArthur modified in view of Dedig as explained in the rejection above would result in having the cap retention feature in area indicated by “A” in figure 16 above. Therefore, the cap retention feature of Dedig will prevent movement of the outer cap assembly towards the syringe 320. Placing a finger or structure touching the surface of element 301 of McArthur at position shown by F1 in figure 15 of McArthur and moving entire syringe of McArthur along with injector of Dedig towards a distal direction, then the finger or the structure will push the element 301 in the direction shown by arrow F1 in figure 15 thereby having when the engagement feature engages the engagement surface of the cap retention feature of the fluid injector, the outer cap assembly is slidable relative to the inner cap assembly upon distal and proximal movement of the syringe having the cap attached thereto.


    PNG
    media_image1.png
    329
    520
    media_image1.png
    Greyscale


Regarding claim 2, McArthur discloses wherein the inner cap assembly 301, 306 comprises a flow controller feature 301 (element 301 is responsible for changing the direction of flow from element 302 towards element 322 and once fluid enters into element 322, flow will move towards the sidewall as shown by two curved arrows of the three arrows in figure 15) to divert flow of the liquid fluid to the inner wall of the syringe 320 when the syringe is being filled with the liquid fluid.

Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over McArthur et al. (US 2013/0204130 A1) in view of Dedig et al. (US 2016/0250409 A1) and further in view of Bergman (US 2,062,285).
Regarding claim 5, McArthur/Dedig (hereinafter referred as “modified McArthur”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified McArthur is silent regarding wherein the cap is in the first filling position with one of a plunger and a proximal end wall of the syringe is drawn in the proximal direction by a piston of the fluid injector.
However, Bergman teaches a design of a fluid injector wherein the cap (see “C” in figure 1 below) is in the first filling position (position where element 6 is in fluidic communication with element 2) with one of a plunger 10 and a proximal end wall of the syringe is drawn in the proximal direction (page 2, left column, lines 60-75, right column, lines 1-9) by a piston 11 of the fluid injector (figure 1) for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the cap of modified McArthur to incorporate wherein the cap is in the first filling position with one of a plunger and a proximal end wall of the syringe is drawn in the proximal direction by a piston of the fluid injector as taught by Bergman for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).

    PNG
    media_image2.png
    494
    158
    media_image2.png
    Greyscale


Regarding claim 6, modified McArthur discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified McArthur is silent regarding wherein the cap is in the second delivery position when one of a plunger and a proximal end wall of the syringe is pushed in the distal direction by a piston of the fluid injector.
However, Bergman teaches a design of a fluid injector wherein the cap is in the second delivery position (page 2, left column, lines 34-56) when one of a plunger and a proximal end wall of the syringe is pushed in the distal direction by a piston 11 of the fluid injector for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the cap of modified McArthur to incorporate wherein the cap is in the second delivery position when one of a plunger and a proximal end wall of the syringe is pushed in the distal direction by a piston of the fluid injector as taught by Bergman for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).

Regarding claim 7, modified McArthur discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified McArthur is silent regarding wherein the cap slides between the first filling position and the second delivery position when a direction of the movement of a plunger or a proximal end wall of the syringe is changed from the proximal direction to the distal direction.
However, Bergman teaches wherein the cap (see “C” in figure 1 above) slides between the first filling position (position where element 6 is in fluidic communication with element 2) and the second delivery position (position where element 6 is in fluidic communication with element 3, page 2, left column, lines 34-56) when the direction of a  movement of a plunger 11 or a proximal end wall of the syringe is changed from the proximal direction to the distal direction for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the cap of modified McArthur to incorporate wherein the cap slides between the first filling position and the second delivery position when the direction of a movement of a plunger or a proximal end wall of the syringe is changed from the proximal direction to the distal direction as taught by Bergman for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).

Claim(s) 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McArthur et al. (US 2013/0204130 A1) in view of Dedig et al. (US 2016/0250409 A1) and further in view of Knox et al. (US 3,353,537).
Regarding claim 9, modified McArthur discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified McArthur is silent regarding wherein at least one of the fluid inlet path and the fluid outlet path includes a closure member configured to move between a closed position and an open position upon sliding of the outer cap assembly relative to the inner cap assembly.
However, Knox teaches a design of an automatic multi-dosage device wherein at least one of the fluid inlet path 78 and the fluid outlet path 90 includes a closure member 80, 84 configured to move between a closed position (position where element 80 and 84 prevents fluid communication with element 68) and an open position (position where elements 80 and 84 allows fluid communication with element 68) upon sliding of the plunger 60 for the purpose of allowing one-way fluid flow within the device (column 2, lines 43-53).
One of ordinary skill in the art, when modifying McArthur in view of Knox will also place the closure member of Knox in the fluid inlet path and fluid outlet path and when outer cap assembly of McArthur is slid relative to the inner cap assembly of McArthur and plunger of McArthur is operated then a closure member configured to move between a closed position and an open position upon sliding of the outer cap assembly relative to the inner cap assembly.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the fluid inlet path the fluid outlet path of modified McArthur to incorporate wherein at least one of the fluid inlet path and the fluid outlet path includes a closure member configured to move between a closed position and an open position upon sliding of the outer cap assembly relative to the inner cap assembly as taught by Knox for the purpose of allowing one-way fluid flow within the device (column 2, lines 43-53).

Regarding claim 13, modified McArthur discloses the claimed invention substantially as claimed, as set forth above in claim 1. McArthur is silent regarding wherein the fluid inlet path comprises an inlet closure member and the fluid outlet path comprises an outlet closure member, wherein the inlet closure member is in an open position when the syringe is being filled with a fluid and in a closed position when the syringe is delivering the fluid, and wherein the outlet closure member is in a closed position when the syringe is being filled with the fluid and in an open position when the syringe is delivering the fluid.
However, Knox teaches wherein the fluid inlet path 78 comprises an inlet closure member 80 and the fluid outlet path 90 comprises an outlet closure member 84, wherein the inlet closure member 80 is in an open position (column 6, lines 21-28) when the syringe is being filled with a fluid and in a closed position (column 6, lines 12-15) when the syringe is delivering the fluid, and wherein the outlet closure member is in a closed position (column 6, lines 21-28) when the syringe is being filled with the fluid and in an open position (column 6, lines 4-11) when the syringe is delivering the fluid for the purpose of allowing one-way fluid flow within the device (column 2, lines 43-53).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the fluid inlet path and the fluid outlet path of modified McArthur to incorporate wherein the fluid inlet path comprises an inlet closure member and the fluid outlet path comprises an outlet closure member, wherein the inlet closure member is in an open position when the syringe is being filled with a fluid and in a closed position when the syringe is delivering the fluid, and wherein the outlet closure member is in a closed position when the syringe is being filled with the fluid and in an open position when the syringe is delivering the fluid as taught by Knox for the purpose of allowing one-way fluid flow within the device (column 2, lines 43-53).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McArthur et al. (US 2013/0204130 A1) in view of Dedig et al. (US 2016/0250409 A1) and further in view of Fitzgerald (US 2010/0286650 A1).
Regarding claim 14, modified McArthur discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified McArthur is silent regarding wherein the outer cap assembly is slidable relative to the inner cap assembly to a third closed position where there is no fluid communication between the interior of the syringe and the fluid inlet path or the fluid outlet path.
However, Fitzgerald teaches a design of a medical fluid container wherein the outer cap assembly 150 is slidable relative to the inner cap assembly 160 to a third closed position (paragraph 0043) where there is no fluid communication between the interior of the syringe and the fluid inlet path or the fluid outlet path for the purpose of stopping the fluid communication of the fluid chamber with the fluid inlet path and fluid outlet path thereby when fluid refilling or fluid delivery is not required (paragraph 0060).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the outer cap assembly and the inner cap assembly of modified McArthur to incorporate wherein the outer cap assembly is slidable relative to the inner cap assembly to a third closed position where there is no fluid communication between the interior of the syringe and the fluid inlet path or the fluid outlet path as taught by Fitzgerald for the purpose of stopping the fluid communication of the fluid chamber with the fluid inlet path and fluid outlet path thereby when fluid refilling or fluid delivery is not required (paragraph 0060).

Claim(s) 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McArthur et al. (US 2013/0204130 A1) in view of Dedig et al. (US 2016/0250409 A1) and further in view of Blackman (US 2,592,381).
Regarding claim 16, McArthur discloses a syringe 320 (figure 15) for a fluid injector, the syringe comprising: 
a proximal end (end where element 324 is present), a distal end (end where element 300 is present), and a cylindrical sidewall (side wall of element 320) between the proximal end and the distal end defining an interior volume 322 for retaining a medical fluid therein; 
a fluid nozzle (see “N” in figure 16 above) at the distal end; 
a plunger 324 slidably associated with the syringe 320; and 
a cap 300 at least partially inserted into the discharge nozzle (see “N” in figure 16 above) and configured to intake and deliver of the medical fluid from the syringe, the cap comprising:
an outer cap assembly (entire portion of element 300 excluding elements 301 and 306) comprising a fluid inlet path 302 and a fluid outlet path 304; and 
an inner cap assembly (integrated structure formed by elements 301 and 306) configured for insertion into a fluid nozzle (see “N” in figure 16 below) of the syringe 320  and to provide selective fluid communication between an interior 322 of the syringe 320 and the fluid inlet path 302 or the fluid outlet path 304 (figures 15, 16, paragraph 0062, lines 17-22, paragraph 0063, lines 18-22), 
wherein the outer cap assembly (entire portion of element 300 excluding elements 301 and 306) is slidable (element 301 and 306 are sliding relative to element 316 therefore outer cap assembly can be construed as being slidable relative to the inner cap assembly) relative to the inner cap assembly 301, 306 between a first filling position (position shown in figure 15), where the interior 322 of the syringe 320 is in fluid communication with the fluid inlet path 302, and a second delivery position (position shown in figure 16), where the interior 322 of the syringe 320 is in fluid communication with the fluid outlet path 304.
McArthur is silent regarding a piston engagement feature located on one of a plunger slidably associated with the syringe and a proximal end of the syringe, the piston engagement feature configured for releasably engaging a piston of the fluid injector.
However, Blackman teaches a design of a hypodermic syringe comprising a piston engagement feature 32 (figure 1) located on one of the plunger 22 slidably associated with the syringe (figure 1) and a proximal end of the syringe, the piston engagement feature 32 configured for releasably (column 2, lines 3-5, threaded is construed as releasably engaged) engaging a piston 26 of the fluid injector for the purpose of using a well-known alternative releasable connection between the plunger and the piston (column 2, lines 3-5).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the connection between the plunger and piston of McArthur to incorporate a piston engagement feature located on one of the plunger slidably associated with the syringe and a proximal end of the syringe, the piston engagement feature configured for releasably engaging a piston of the fluid injector as taught by Blackman for the purpose of using a well-known alternative releasable connection between the plunger and the piston (column 2, lines 3-5).
McArthur further discloses wherein the outer cap assembly has an engagement feature (see “E” in figure 16 above) but is silent regarding an engagement feature configured to engage a cap retention feature of a fluid injector, wherein an engagement surface on the cap retention feature prevents movement of the outer cap assembly in at least one of a proximal direction and a distal direction when the engagement feature is engaged with the cap retention feature. However, “a fluid injector” is not positively claimed therefore, “a cap retention feature of a fluid injector, wherein an engagement surface on the cap retention feature prevents movement of the outer cap assembly in at least one of the proximal direction and the distal direction when the engagement feature is engaged with the cap retention feature” is not positively claimed as a part of claimed invention and therefore, if the appropriate “cap retention feature of a fluid injector” is used then an engagement feature is configured to engage a cap retention feature of a fluid injector, wherein an engagement surface on the cap retention feature prevents movement of the outer cap assembly in at least one of a proximal direction and a distal direction when the engagement feature is engaged with the cap retention feature.
Additionally Dedig teaches a design of a fluid injector 10 (figure 1) comprising a cap retention feature 32 of a fluid injector, wherein an engagement surface (surface of element 32) of the cap retention feature prevents movement of a surface/feature (surface of element 30a, 30b engaging with element 32) when the engagement feature (surface of element 30a, 30b engaging with element 32) is engaged with the cap retention feature for the purpose of securely holding the syringe/structure connected to the engagement feature with respect to the fluid injector (paragraph 0032, lines 9-13).
Examiner further construes that one of ordinary skill in the art would not modify the structure or shape of McArthur instead if the syringe of McArthur is required to be inserted into a fluid injector similar to Dedig then the fluid injector will be modified to have a cap retention feature that engages at a portion indicated by “A” in figure 16 above so that when element “A” engages the cap retention feature, the cap retention feature prevents movement of the outer cap assembly in at least one of the proximal direction and the distal direction when the engagement feature is engaged with the cap retention feature.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the fluid injector when used with syringe of McArthur to incorporate an engagement feature configured to engage a cap retention feature of a fluid injector, wherein an engagement surface on the cap retention feature prevents movement of the outer cap assembly in at least one of a proximal direction and a distal direction when the engagement feature is engaged with the cap retention feature as taught by Dedig for the purpose of securely holding the syringe/structure connected to the engagement feature with respect to the fluid injector (paragraph 0032, lines 9-13).
McArthur is further silent regarding wherein when the engagement feature engages the engagement surface of the cap retention feature of the fluid injector, the outer cap assembly is slidable relative to the inner cap assembly upon distal and proximal movement of the syringe having the cap attached thereto.
However, McArthur modified in view of Dedig as explained in the rejection above would result in having the cap retention feature in area indicated by “A” in figure 16 above. Therefore, the cap retention feature of Dedig will prevent movement of the outer cap assembly towards the syringe 320. Placing a finger or structure touching the surface of element 301 of McArthur at position shown by F1 in figure 15 of McArthur and moving entire syringe of McArthur along with injector of Dedig towards a distal direction, then the finger or the structure will push the element 301 in the direction shown by arrow F1 in figure 15 thereby having when the engagement feature engages the engagement surface of the cap retention feature of the fluid injector, the outer cap assembly is slidable relative to the inner cap assembly upon distal and proximal movement of the syringe having the cap attached thereto.

Regarding claim 18, McArthur is silent regarding wherein the syringe further comprises a retention flange having a proximal surface that limits a distance that the syringe slides in the proximal direction when the plunger or the end wall is retracted in the proximal direction in one embodiment.
However, McArthur discloses in a different embodiment wherein the syringe further comprises a retention flange (see “RF” in figure 3 below) having a proximal surface (see “RS” in figure 3 below) that limits a distance that the syringe slides 320 in a proximal direction when the plunger or the end wall is retracted in the proximal direction (if a blocking element is placed position shown as “A” in figure 16 above then element “E” will limit proximal direction travel of the syringe) for the purpose of facilitating holding of the syringe (figure 3, paragraph 0060, lines 1-3, although paragraph 0060 refers to a different embodiment, same motivation does apply to embodiment shown in figure 3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the syringe of one embodiment of McArthur to incorporate a retention flange having a proximal surface that limits a distance that the syringe slides in the proximal direction when the plunger or the end wall is retracted in the proximal direction in one embodiment as taught by different embodiment of McArthur for the purpose of facilitating holding of the syringe (figure 3, paragraph 0060, lines 1-3, although paragraph 0060 refers to a different embodiment, same motivation does apply to embodiment shown in figure 3).

    PNG
    media_image3.png
    284
    749
    media_image3.png
    Greyscale

 Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over McArthur et al. (US 2013/0204130 A1) in view of Dedig et al. (US 2016/0250409 A1) in view of Blackman (US 2,592,381) and further in view of Bergman (US 2,062,285).
Regarding claim 21, modified McArthur/Blackman (hereinafter referred as “modified McArthur ‘30” discloses the claimed invention substantially as claimed, as set forth above in claim 16. Modified McArthur ’30 is silent regarding wherein the cap is in the first filling position with one of a plunger and a proximal end wall of the syringe is drawn in the proximal direction by a piston of the fluid injector.
However, Bergman teaches a design of a fluid injector wherein the cap (see “C” in figure 1 above) is in the first filling position (position where element 6 is in fluidic communication with element 2) with one of a plunger 10 and a proximal end wall of the syringe is drawn in a proximal direction (page 2, left column, lines 60-75, right column, lines 1-9) by a piston 11 of the fluid injector (figure 1) for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the cap of modified McArthur ’30 to incorporate wherein the cap is in the first filling position with one of a plunger and a proximal end wall of the syringe is drawn in the proximal direction by a piston of the fluid injector as taught by Bergman for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).

Regarding claim 22, modified McArthur ‘30 discloses the claimed invention substantially as claimed, as set forth above in claim 16. modified McArthur ’30 is silent regarding wherein the cap is in the second delivery position when one of the plunger and the proximal end wall of the syringe is pushed in the distal direction by the piston of the fluid injector.
However, Bergman teaches a design of a fluid injector wherein the cap is in the second delivery position (page 2, left column, lines 34-56) when one of the plunger and the proximal end wall of the syringe is pushed in a distal direction by the piston 11 of the fluid injector for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the cap of modified McArthur ’30 to incorporate wherein the cap is in the second delivery position when one of the plunger and the proximal end wall of the syringe is pushed in a distal direction by the piston of the fluid injector as taught by Bergman for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).

Regarding claim 23, modified McArthur ’30 discloses the claimed invention substantially as claimed, as set forth above in claim 16. Modified McArthur is silent regarding wherein the cap slides between the first filling position and the second delivery position when a direction of movement of the plunger or the proximal end wall of the syringe is changed from the proximal direction to the distal direction.
However, Bergman teaches wherein the cap (see “C” in figure 1 above) slides between the first filling position (position where element 6 is in fluidic communication with element 2) and the second delivery position (position where element 6 is in fluidic communication with element 3, page 2, left column, lines 34-56) when a direction of the movement of the plunger 11 or the proximal end wall of the syringe is changed from the proximal direction to the distal direction for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the cap of modified McArthur ’30 to incorporate wherein the cap slides between the first filling position and the second delivery position when a direction of the movement of the plunger or the proximal end wall of the syringe is changed from the proximal direction to the distal direction as taught by Bergman for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over McArthur et al. (US 2013/0204130 A1) in view of Blackman (US 2,592,381) in view of Dedig et al. (US 2016/0250409 A1) and further in view of Fitzgerald (US 2010/0286650 A1).
Regarding claim 26, modified McArthur discloses the claimed invention substantially as claimed, as set forth above in claim 16. Modified McArthur is silent regarding wherein the outer cap assembly is slidable relative to the inner cap assembly to a third closed position where there is no fluid communication between the interior of the syringe and the fluid inlet path or the fluid outlet path.
However, Fitzgerald teaches a design of a medical fluid container wherein the outer cap assembly 150 is slidable relative to the inner cap assembly 160 to a third closed position (paragraph 0043) where there is no fluid communication between the interior of the syringe and the fluid inlet path or the fluid outlet path for the purpose of stopping the fluid communication of the fluid chamber with the fluid inlet path and fluid outlet path thereby when fluid refilling or fluid delivery is not required (paragraph 0060).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the outer cap assembly and the inner cap assembly of modified McArthur to incorporate wherein the outer cap assembly is slidable relative to the inner cap assembly to a third closed position where there is no fluid communication between the interior of the syringe and the fluid inlet path or the fluid outlet path as taught by Fitzgerald for the purpose of stopping the fluid communication of the fluid chamber with the fluid inlet path and fluid outlet path thereby when fluid refilling or fluid delivery is not required (paragraph 0060).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 10 and 11 were previously indicated allowable in the office action mailed on 6/15/2022.

Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive.
Applicant argues on page 14 (under title “Claim interpretation under 35 U.S.C. 112(f)) that applicant disagrees with terms “a flow controller feature” and “an engagement feature” as being broadly define to not recite sufficient structural features. Examiner respectfully disagrees. Claim interpretation under 112(f) requires to pass three prong test: the claim limitation uses a generic place holder, the generic placeholder must be modified by functional language and the generic placeholder must not be modified by sufficient structure, material or acts for achieving the specified function (see MPEP 2181(I)). The terms “a flow controller feature” and “an engagement feature” could be alternatively interpreted as “a feature for controlling a flow” or “a feature for an engagement” respectively. Here, the term “a feature” can be construed as a generic place holder with specific function being “a flow controller” or “controlling a flow” and “an engagement”. The claim do not provide any additional details to modify the generic placeholder by structure, material or acts for achieving the specified function.

Applicant argues on page 15, line 26-page 16, line 4 that the amended claim 1 overcomes McArthur because McArthur fails to disclose each and every limitation of amended claim 1. Applicant further argues that McArthur teaches the use of device to deliver the gas wherein the gas gets dispersed to fill a void space and gets diverted to an inner wall. Applicant further argues that examiner ignores the straight arrows in figure 15 showing the gas gets dispersed directly toward the center of the plunger. Examiner respectfully disagrees. Claim 2 recites that a flow controller feature is used to divert flow of the liquid fluid to an inner wall of the syringe when the syringe is being filled with the liquid fluid. While the syringe of McArthur when filled with liquid will result in some portion of liquid fluid flowing directly to the center of the plunger, the claim do not require the flow controller feature to divert entire portion of fluid towards the inner wall. Furthermore, the limitation “divert flow of the liquid fluid to an inner wall” is subjective and do not recite how much diversion is required. If at least some portion of the fluid gets diverted to an inner wall (this happens in McArthur) then the flow controller can be construed to be capable to divert flow of the liquid fluid to an inner wall as required by claim 2.

Applicant argues on page 16, line 6-page 17, line 20 that McArthur in view of Dedig fails to disclose the limitations previously presented in claims 3 and 4, now included in amended claim 1 because element 32 of Dedig would prevent or retrain movement of the syringes 22a, 22b during an injection procedure and therefore, McArthur modified in view of Dedig will fail to disclose the outer cap assembly is slidable relative to the inner cap assembly upon distal and proximal movement of the syringe as required by claim 1. Examiner respectfully disagrees. The claim limitation “the outer cap assembly is slidable relative to the inner cap assembly upon distal and proximal movement of the syringe having the cap attached thereto” in last two lines of claim 1 is a functional limitation. The limitation do not recite if the outer cap assembly is slidable relative to the inner cap assembly during an injection procedure. Therefore, if the device of McArthur modified in view of Dedig is somehow capable to perform an intended function then the device of McArthur modified in view of Dedig meets the claimed limitation. Modifying McArthur in view of Dedig will prevent the movement of the outer cap assembly with respect to the syringe, as applicant argues. However, element 301 of McArthur would still be able to move with respect to the outer cap assembly and the syringe. Furthermore, one of ordinary skill in the art when modifying McArthur in view of Dedig will ensure that element 301 is accessible and operational in the manner McArthur teaches for the device of McArthur to operate. Thus, one of ordinary skill in the art when modifying McArthur will essentially place the injector of Dedig such that the device 330 of McArthur is connected to the injector of Dedig in the manner element 30a, 30b of Dedig is connected to the injector of Dedig. The modified device of McArthur in view of Dedig will further result in placing element 32 of Dedig in the portion (as shown by “T” in figure 13 below) between element 304 of McArthur and the tapered portion. One of ordinary skill in the art would be motivated to place element 32 of Dedig in the portion “T” in figure 13 below because Dedig discloses elements 28a, 28b extending distally to element 32 and element 304 and 302 of McArthur can be construed equivalent to a connector (Dedig discloses elements 28a, 28b as connector). Thus, in the modified device of McArthur in view of Dedig, if one places a finger or other structure at a location shown by “F1” in figure 13 and then if the entire syringe (including injector of the modified device) is moved in distal direction, all the components except element 301 will travel distal direction. The element 301 will be prevented from travelling distally due to a finger or other blocking element thereby resulting in having the outer cap assembly is slidable relative to the inner cap assembly upon distal and proximal movement of the syringe. Same applies to reverse direction where if user presses element 301 with finger or other structure in a proximal direction to move element 301 in a position shown in figure 16 and then entire syringe (including the injector) is moved proximal (without moving finger or other structure in proximal direction) then the element 301 will move with respect to other components.

    PNG
    media_image4.png
    248
    733
    media_image4.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/Primary Examiner, Art Unit 3783